DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,609,438 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Demirli, Davison that it was known in the art to create an ad-hoc immersive environment using a plurality of data collectors and sensors at a venue for transmitting to home users. However, the prior art fails to teach or suggest A method, comprising: establishing and maintaining, by a mobile device located at a first location, an ad hoc network of sensors located within a link range of the mobile device; and providing data from the ad hoc network of sensors for consumption by a home device located at a second location different from the first location, to permit to be immersed in an experience of the first location. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Demirli et al. (US Pub. 2016/0027209) discloses real-time immersive mediated reality experiences. 
	Davison et al. (US Pub. 2012/0133638) discloses virtual event viewing. 
	Leow et al. (US Pub. 2012/0081503) discloses immersive video conference system.
	Blazer et al. (US Pub. 2019/0149731) discloses a method for sharing 360-degree video streams on a mobile device. 
	Rintel et al. (US Pub. 2016/0277708) discloses proximate resource pooling in video/audio telecommunication.
	Davis et al. (US Pub. 2009/0201896) discloses data sharing based on proximity-based ad hoc network. 
	Ho (US Pub. 2016/0205418) discloses virtual immersion via streamed content adaptation. 
	Anand et al. (US Pat. 9,143,729) discloses a system for real-time virtual reality immersive multimedia communications. 
	Inkpen Quinn et al. (US Pat. 9,591,260) discloses immersive telepresence. 

	Li et al. (US Pat. 8,717,405) discloses a method for generating 3D panoramic video stream and videoconference method and device. 	
	Advani (US Pub. 2015/0127486) discloses internet-based real-time virtual travel system and method.
Branch et al. (US Pub. 2017/0048592) discloses immersive cognitive reality system with real time surrounding media. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 8, 2021